Name: 2012/283/EU: Council Decision of 24Ã April 2012 on the conclusion by the European Union of the amended Constitution and Rules of Procedure of the International Rubber Study Group
 Type: Decision
 Subject Matter: international affairs;  politics and public safety;  chemistry
 Date Published: 2012-05-31

 31.5.2012 EN Official Journal of the European Union L 141/1 COUNCIL DECISION of 24 April 2012 on the conclusion by the European Union of the amended Constitution and Rules of Procedure of the International Rubber Study Group (2012/283/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207(3) and (4) in conjunction with Article 218(6)(a)(v) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) Further to several rounds of negotiation, on 14 July 2011 the Heads of Delegation of the International Rubber Study Group (the Group) agreed on the text of the amendments to the Groups Constitution and Rules of Procedure. (2) The Union is a member of the Group. (3) Those Member States of the Union that were members of the Group have served formal notices of withdrawal and have withdrawn from the Group as from 1 July 2011. (4) The adoption of the Groups amended Constitution and Rules of Procedure is indispensable for confirming the Groups new Headquarters and for making explicit provisions regarding the status of the Union within the Group, as well as for realigning the organisational structure, budget contributions and decision-making procedures. (5) The signature, on behalf of the Union, of the Groups amended Constitution and Rules of Procedure has been authorised by Council Decision 2011/664/EU (1) which also has provided for their application on a provisional basis, pending the completion of the procedures for their conclusion. (6) The Groups amended Constitution and Rules of Procedure should be approved, HAS ADOPTED THIS DECISION: Article 1 The amended Constitution and Rules of Procedure of the International Rubber Study Group (the Group) are hereby approved on behalf of the Union. The texts of the amended Constitution and Rules of Procedure have been published in the Official Journal of the European Union (2). Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to confirm in writing to the Secretary-General of the Group the agreement of the Union to be bound by the amended Constitution and Rules of Procedure. Article 3 The Union shall be represented by representatives of the Commission in the Groups meetings of Heads of Delegation as established by Article IX of the amended Constitution. The Member States may participate as part of the delegation of the Union at the meetings of the Heads of Delegation. Article 4 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 24 April 2012. For the Council The President N. WAMMEN (1) OJ L 264, 8.10.2011, p. 12. (2) OJ L 264, 8.10.2011, p. 14.